        Case 2:20-cv-00163-JDW Document 26 Filed 03/19/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., ET AT.,                           Case No. 2:20-cv-00163-JDW

              Plaintiffs,                              Hon. Joshua D. Wolson

       v.

JAMES EVERETT SHELTON, ET AL.,

              Defendants.



    RESPONSE TO ATTORNEY JOSHUA THOMAS ANSWER TO SHOW CAUSE
                             ORDER

                            (ORAL ARGUMENT NOT REQUESTED)




                                              1
                                                  ), and hereby propound upon Jacovetti Law, P.C.




                            norable Court Defendants James Everett Shelton                Verdict

Solutions                          oshua Thomas                                 :

       For the reasons set forth on the record on March 12, 2020, the Court can and should

sanction Attorney Joshua Thomas as proposed in the Court s Order to Show Cause. (ECF No. 22).

Mr. Thomas has deliberately caused injury to Defendants by way of bringing forth and litigating

a frivolous civil action against them, and Mr. Thomas has repeatedly and flagrantly violated the




1
                             purposes of this Answer does not include Dan Boger, a co-defendant
who is not represented by the undersigned attorney.
          Case 2:20-cv-00163-JDW Document 26 Filed 03/19/20 Page 2 of 11




Court s Orders     which has offended the economies of Defendants, Defendants attorney, and the

Court.

         It should be noted that Mr. Thomas having violated his ethical and legal obligations in the

instant case appears to be par for the course for Mr. Thomas. In Anthony Edwards and Marvin

Minney, Jr., v. Wells Fargo Bank National Association, et al., Case No. 19-14409 at the United

States District Court for the District of New Jersey, Mr. Thomas was on the receiving end of a

show cause order entered as recently as January 29, 2020, which accuses him of bringing forth and

litigating a civil action without the authorization of his alleged clients. (Exhibit A 1/29/20 Order

to Show Cause; Exhibit B      Letter).

         In light of the sum total of the situation, it is just and proper for Mr. Thomas to be

sanctioned as proposed by the Court. Mr. Thomas has victimized too many people to not have to

answer for the same.

                                                  Respectfully submitted,

                                                  REO LAW, LLC


                                                  /s/ Bryan A. Reo
                                                  Bryan A. Reo, Esq.
                                                  P.O. Box 5100
                                                  Mentor, OH 44061
                                                  (T): (216) 505-0811
                                                  (E): reo@reolaw.org
                                                  Attorney for James Everett Shelton and Final
                                                  Verdict Solutions

Dated: March 19, 2020




                                                  2
Case 2:20-cv-00163-JDW Document 26 Filed 03/19/20 Page 3 of 11




                     EXHIBIT A
                    1/29/20 Order
       Case 2:20-cv-00163-JDWDocument
Case 1:19-cv-14409-NLH-KMW     Document
                                      7 26   Filed
                                         Filed     03/19/20
                                               01/29/20      Page
                                                          Page 1 of44of 11
                                                                      PageID: 675



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


    ANTHONY EDWARDS AND MARVIN
    MINNEY, JR.,
                                            Civil No. 19-14409
                    Plaintiffs,
                                            ORDER TO SHOW CAUSE
          v.

    WELLS FARGO BANK NATIONAL
    ASSOCIATION, WELLS FARGO HOME
    MORTGAGE, KELLEY CHRISTINE
    BUTIKOFER, JASON P. BRUMM,
    WANDA MOODY, SAMUEL C.
    SHELLEY, SANDRA LONG, and GBG
    PROPERTIES, LLC,

                    Defendants.


HILLMAN, District Judge

      WHEREAS on June 27, 2019, an initial complaint was filed in

this action by Plaintiffs Anthony Edwards and Marvin Minney,

Jr., 1 by and through counsel Joshua Louis Thomas of Joshua L.

Thomas & Associates; and

      WHEREAS on January 22, 2020, Edwards wrote this Court

expressing that he had only recently learned of this action,

that the filing of this action in his name “has not been

approved[,]” that he has never met or spoken with Thomas, and



1 The Court notes that Thomas has represented to the Court, in a
motion to file an amended complaint, that Minney passed away in
October of 2019. Minney’s estate has not substituted in as the
proper party in interest, see Fed. R. Civ. P. 25(a)(1).
       Case 2:20-cv-00163-JDWDocument
Case 1:19-cv-14409-NLH-KMW     Document
                                      7 26   Filed
                                         Filed     03/19/20
                                               01/29/20      Page
                                                          Page 2 of54of 11
                                                                      PageID: 676



that he never authorized Thomas to represent him in this action

(ECF No. 6); and

      WHEREAS such accusations are serious in nature.              If Thomas

filed this action on Edwards’ behalf without his authorization

to do so, such conduct would violate applicable Rules of

Professional Conduct, the Local Civil Rules, and other binding

authority; and

      WHEREAS such accusations, if true, would suggest the need

for this Court to consider whether appropriate disciplinary

action should be taken; and

      WHEREAS “the District Court of New Jersey, like all federal

courts, has the power both to prescribe requirements for

admission to practice before that court and to discipline

attorneys who have been admitted to practice before that court.”

In re Abrams, 521 F.2d 1094, 1099 (3d Cir. 1975), cert. denied,

423 U.S. 1038, 96 S. Ct. 574, 46 L. Ed. 2d 413 (1975) (citing Ex

parte Robinson, 86 U.S. (19 Wall.) 505, 512, 22 L. Ed. 205

(1873); Ex parte Garland, 71 U.S. (4 Wall.) 333, 378-79, 18 L.

Ed. 366 (1866); Ex parte Secombe, 60 U.S. (19 How.) 9, 13, 15 L.

Ed. 565 (1859); Rodgers v. United States Steel Corp., 508 F.2d

152, 163 (3d Cir. 1975); see U.S. CONST. art. III, § 1; 28

U.S.C. § 2071; Fed. R. Civ. P. 83); and

      WHEREAS Local Civil Rule 104.1 addresses disciplinary

actions before this Court; and

                                       2
       Case 2:20-cv-00163-JDWDocument
Case 1:19-cv-14409-NLH-KMW     Document
                                      7 26   Filed
                                         Filed     03/19/20
                                               01/29/20      Page
                                                          Page 3 of64of 11
                                                                      PageID: 677



      WHEREAS Local Civil Rule 104.1(e) explains that “[e]very

attorney authorized to practice law or appearing before this

Court, including those specially authorized for a limited

purpose or in connection with a particular proceeding pursuant

to L. Civ. R. 101.1, shall be subject to the disciplinary

jurisdiction of this Court” L. Civ. R. 104.1(e)(1); and

      WHEREAS Local Civil Rule 104.1(e) further explains “[w]hen

misconduct or allegations of misconduct which, if substantiated,

would warrant discipline of an attorney, shall come to the

attention of a Judge of this Court, and the applicable procedure

is not otherwise mandated by these Rules, that Judge shall refer

the matter in writing to the Chief Judge.            The Chief Judge may

refer the matter to the appropriate State disciplinary body or,

if the Chief Judge concludes that further investigation is

warranted, he or she shall direct the Clerk to refer the matter

to an attorney (‘investigating counsel’) who is admitted to

practice before this Court to conduct such an investigation in

order to determine whether a formal order to show cause should

issue.”    L. Civ. R. 104.1(e)(2); and

      WHEREAS based upon Edwards’ representations, this Court

Orders Thomas to show cause why the Court should not refer this

matter to the Chief Judge for consideration as to whether

disciplinary proceedings should commence;



                                       3
       Case 2:20-cv-00163-JDWDocument
Case 1:19-cv-14409-NLH-KMW     Document
                                      7 26   Filed
                                         Filed     03/19/20
                                               01/29/20      Page
                                                          Page 4 of74of 11
                                                                      PageID: 678



      THEREFORE,

      IT IS on this      29th    day of     January      , 2020

      ORDERED that counsel Joshua Louis Thomas of Joshua L.

Thomas & Associates shall show cause, within fifteen (15) days

of this Order, as to why this matter should not be referred to

the Chief Judge for consideration as to the appropriateness of

disciplinary action pursuant to Local Civil Rule 104.1(e).

Failure to respond to this Order in a timely manner will result

in this matter being referred to the Chief Judge pursuant to our

Local Civil Rules; and it is further

      ORDERED that the Clerk shall serve copies of this Order

upon all Plaintiffs via regular mail.



                                            s/ Noel L. Hillman______
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       4
Case 2:20-cv-00163-JDW Document 26 Filed 03/19/20 Page 8 of 11




                     EXHIBIT B
                       Letter
       Case 2:20-cv-00163-JDWDocument
Case 1:19-cv-14409-NLH-KMW     Document
                                      6 26   Filed
                                         Filed     03/19/20
                                               01/29/20      Page
                                                          Page 1 of92of 11
                                                                      PageID: 673
       Case 2:20-cv-00163-JDW Document
Case 1:19-cv-14409-NLH-KMW     Document6 26   Filed
                                          Filed     03/19/20
                                                 01/29/20    Page
                                                           Page 2 of10
                                                                     2 of 11
                                                                       PageID: 674
        Case 2:20-cv-00163-JDW Document 26 Filed 03/19/20 Page 11 of 11




                                  CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on March 19, 2020, I submitted Defendants James Everett Shelton

Verdict Solutions                         oshua Thomas                                     to the



said filing has been submitted.


                                                /s/ Bryan A. Reo
                                                Bryan A. Reo, Esq.
                                                P.O. Box 5100
                                                Mentor, OH 44061
                                                (T): (216) 505-0811
                                                (E): reo@reolaw.org
                                                Attorney for James Everett Shelton and Final
                                                Verdict Solutions

Dated: March 19, 2020
